In this case plaintiff in error was convicted under agreed statement of facts in the Municipal Court of the City of Miami, Florida, of violation of a Municipal Ordinance requiring a license tax of $25.00 per day for each day, or fractional part of a day, that auction sales were conducted or carried on in a place of business.
On being so convicted he sued out writ of habeas corpus
before the Circuit Judge. On hearing he was remanded to the custody of the Chief of Police of the City of Miami, Florida, for execution of sentence. From this judgment he has brought writ or error to this Court.
Having considered the record, it appears to us that the judgment of the Circuit Judge should be affirmed on authority of the opinion in the case of Gillis ex rel. v. Croft, ___ Fla. ___, 109 So. 446, and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur. *Page 207